PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/854,029
Filing Date: 26 Dec 2017
Appellant(s): Loewenstein Medical Technology S.A.



__________________
Heribert F. Muensterer (Reg. No. 50,417)
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 04/12/2022 appealing from the Office Action mailed on 11/16/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Background
	The claimed invention is related to operating a data processing device of a respiration system comprising a respirator machine and a remote station physically separated from the respirator machine. Therapy data is transmissible by the data processing device between the respirator machine and the remote station and at least one authorization code is stored by a user of the respiration system in the data processing device to obtain an authorized access to the therapy data via the remote station. In this process, the authorization code is only provided to the user when the latter requests the authorization code by a user action to be performed regarding the data processing device.
	The cited primary reference of Connor is directed to a patient monitoring system that enables a healthcare provider to request access to patient data via interaction directly with a local patient monitor and subsequently provide patient data to the healthcare provider's portable communication device regardless of device location.
	The secondary reference of Mizon teaches an access control method which includes sending an identification code to an access node using a mobile telephone. 
	The third reference of Joao discloses various types of healthcare user input apparatus such as a respiration monitoring or measurement device, and respiration rate monitoring.
(2) Grounds of Rejection 
	In response to Appellant’s arguments with respect to “A. Citation of Authority – Obviousness” (Page # 4-6), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
	Regarding Appellant’s arguments with respect to “B. Claims 1-20 Are Not Indefinite” (Page # 6-10), examiner respectfully disagree with the arguments. 
After review, arguments have been summarized as follows:
Appellants respectfully disagree with Examiner’s assessment in this regard and request reversal of this rejection. Initially, it is noted that in the past the Examiner appears to have agreed that the instant claims particularly point out and distinctly claim the subject matter with the inventor regards as the invention, as evidenced by the fact that the Examiner issued two Office Actions and an Advisory Action without ever expressing any misgivings/doubts regarding the definiteness of the instant claims. It is noted that in response to the above observation the Examiner states that [l]ack of a presentation of a rejection under 35 USC 112 in any singular office action is not an absolute finding or conclusion that the claims are definite. The office did not affirmatively agree to anything related to 112 in any previous office action.” Even if one were to share the Examiner’s opinion in this regard, it is undisputable that the Examiner issued not only one, but altogether three Office Actions without expressing the slightest doubt that the instant claims are definite. In fact, the Examiner even (repeatedly) examined these allegedly indefinite claims. It is not clear to Appellants how one can examine something that one does not fully understand (Page # 7).
It further must be kept in mind here that a claim should be interpreted not in isolation but in light of the specification as one of ordinary skill in the art would understand it. The fact that the European Patent Office issued European Patent 3340095 with a claim 1 which is virtually identical with instant claim 1 is at least a strong indication that one of ordinary skill in the art (e.g., an examiner at the European Patent Office) is able to understand what instant claim 1 means. In view of the foregoing and the Examiner’s allegations, it appears that the Examiner understands what is being claimed but merely wants Appellants to improve the clarity or precision of the language used (Page # 9).
It further is noted that at page 6 of the November 16, 2021, Final Office Action it is alleged inter alia, that claim 1 “is a method claim and recites no steps or acts”. This is clearly not correct, as evidenced, for example by terms like “stored”, “provided” and “performed” in claim 1. In any event, at page 18 of the November 16, 2021, Final Office Action the Examiner has already shown that certain phrases in claim 1 can readily be interpreted as “classical” method steps (Page # 9).

Examiner’s Response 
	In short, the examiner maintains the rejection because at no point does appellant actually address the merits or premise of the rejection set forth by the examiner.
	Regarding remark # B.1, 
Appellant’s point is irrelevant and absence of a presentation of a rejection under 35 USC 112 in any singular office action is not an absolute finding or conclusion that the claims are definite.  The office did not affirmatively agree to anything related to 112 in any previous office action.  
	Regarding remark # B.2, examiner would like to note that throughout the prosecution of this application, claims have been examined in light of the specification which is a fundamental requirement for performing patent examination. Regarding Appellant’s assertion that “the European Patent Office issued European Patent 3340095 with a claim 1 which is virtually identical with instant claim 1 is at least a strong indication that one of ordinary skill in the art (e.g., an examiner at the European Patent Office) is able to understand what instant claim 1 means”, the Examiner respectfully disagrees with the Appellant and finds this premise logically flawed.  Appellant has provided no evidence the examiner from the EPO is “a person of ordinary skill in the art”.   Furthermore, the EPO examiner and the European Patent Office do not determine, during their examination of an application, whether a claim is indefinite under 35 USC and US law.  Thus, the issuance of a “virtually identical claim” in Europe is completely irrelevant as to whether it is or is not indefinite according to US law.
	Regarding remark # B.3, that “It is noted that at page 6 of the instant Office Action it is alleged inter alia, that claim 1 “is a method claim and recites no steps or acts”. This is clearly not correct, as evidenced, for example by words like “stored”, “provided” and “performed” in claim 1. In any event, at page 18 of the instant Office Action the Examiner has already shown that certain phrases in claim 1 can readily be interpreted as “classical” method steps”, examiner respectfully disagree. 
Examiner would like to note that these words recite language in a past-tense result, and thus does not definitely recite a positive acts of the method, or rather, it would not be clear to a potential infringer or competitor (i.e., a person of ordinary skill in the art) how they limit the claimed method. For example, because the claim recites past-tense results, the acts constituting infringement covers potentially infinite acts to arrive at the results claimed.  
Furthermore, Appellant has had ample opportunity throughout the prosecution to amend the claims, to positively recite the method steps, and failed to do so.
Appellant never addresses the 112b indefiniteness rejection of claim 20.

	Regarding Appellant’s arguments with respect to “3. Claims 1, 2, 5, 12-14, 19 And 20 Are Not Rendered Obvious By CONNOR In View Of MIZON And JOAO” (Page # 10-13), examiner respectfully disagree with the arguments. 
After review, arguments have been summarized as follows:
Appellants respectfully disagree with Examiner’s assessment in this regard and request reversal of this rejection as well. In particular, it is pointed out that the Examiner’s analysis is based on the wording of the instant independent claims as proposed by the Examiner, not the wording of the claims of record in the instant application (see page 7 of the November 16, 2021 Final Office Action). For example, according to the last paragraph of instant claim 1, the authorization code is only provided to the at least one user when the at least one user requests the authorization code by at least one user action to be performed vis-a-vis the data processing device. This is exemplified by instant claims 2-4, according to which the user action may be performed at least in part with the respirator machine, the user action may comprise at least one placement of the respirator machine in operation, or the user action may comprise at least one biometrical detection of the user and/or at least one voice command and/or at least one connecting of the respirator machine to at least one storage medium. It is not seen that CONNOR in view of MIZON teaches or suggests a corresponding feature, nor has the Examiner provided any explanation in this regard (Page # 10-11).
It further is submitted that MIZON is non-analogous art in that it is not in the same field of endeavor as the present invention (i.e., does not relate to the retrieval of data, let alone the retrieval of data from a medical device) and also is not concerned with a problem the present inventor was faced with. For instance, according to paragraph [0001] of MIZON, the disclosure of this document relates to a method and device for access control, for example, for buildings and elevator systems. In accordance with paragraph [0001] thereof, claim 1 of MIZON is drawn to an elevator access control method which comprises: receiving, at a building, an identification code from a mobile telephone; determining that the identification code is valid; as a result of the determining, transmitting a description of an optical code to the mobile telephone; reading the optical code from a screen of the mobile telephone, the mobile telephone being borne by a visitor; and based on the reading of the optical code, granting to the visitor access to an elevator at the building. In view of the foregoing facts, it is not seen that one of ordinary skill in the art wishing to provide a method which involves authorized access to patient therapy data from a data processing device of a respiration system via a remote station would expect to find any useful information in this regard in MIZON. It further must be kept in mind here that “it is necessary to consider ‘the reality of the circumstances,’ --in other words, common sense-- in deciding in which fields a person of ordinary skill would reasonably be expected to look for a solution to the problem facing the inventor.” In re Wood, 599 F.2d 1032, 1036 (CCPA 1979). It cannot reasonably be disputed that the field of methods for controlling access to (medical or other) data and the field of methods for controlling access to a physical object such as a building or parts thereof (e.g. elevators) are completely unrelated (Page # 11-12).
The Examiner’s assessment is based not on the actual wording of the instant claims and further is apparently based on hindsight and on at least one document which is non-analogous art. For these reasons alone, the instant rejection is without merit, warranting reversal thereof (Page # 12-13).
Examiner’s Response 
	Regarding remark # 1, that “Applicants respectfully disagree with the Examiner’s assessment in this regard and traverse this rejection as well. In particular, it is pointed out that the Examiner’s analysis is based on the wording of the instant independent claims as proposed by the Examiner, not the wording of the claims of record in the instant application”: The Examiner would like to mention that due to the claim language being indefinite and ambiguous, and for the purposes of prior art analysis, the examiner interpreted and re-wrote the claims to make them definite, and include the spirit of what the examiner is predicting the applicant is trying to claim, in light of applicant’s disclosure.  If Appellant believes there is a difference in scope between the language presented in the claim, and what the examiner rewrote the claim language to be for purposes of prior art analysis, then this fact (that Appellant believes there is a difference) is evidence that the scope of the claim is indefinite.  
	Appellant further mentions that “regarding last paragraph of claim 1 and claims 2-4 that it is not seen that CONNOR in view of MIZON teaches or suggests a corresponding feature, nor has the Examiner provided any explanation in this regard”. Examiner notes that Appellant has not explained in the remarks as to how it is not obvious that Connor in view of Mizon does not teach or suggest the corresponding feature except generally alleges that this feature is not taught or suggested. 
In response to this remark, examiner would like to note that last limitation of claim 1 is taught by Mizon where ‘’access code” [claimed authorization code] is provided to the user of the mobile telephone [claimed data processing device] based on the user request (See Mizon: [0049-0050]). 
Regarding claim 2, Mizon discloses the concept of authorizing access to the service [claimed access to therapy data] based on successfully receiving an access code on the mobile telephone [claimed data processing device] (See Mizon: FIG.4; [0039] and [0049] where user action is performed to get building access [claimed getting access to therapy data on the respirator machine] and due to that authorization code is sent from the server to the mobile telephone to provide access to the building). 
Regarding claim 3, examiner notes that claim 3 is rejected under Scholler reference which clearly discloses the concept of “user performing an action of placing the respirator machine in operation” (See Scholler: [0067] for possible events when ventilation device is used by the user which is construed as user actions which places the ventilation machine in operation).
Regarding claim 4, examiner notes that claim 4 is rejected under Scholler reference which clearly discloses the concept of “user performing a biometric action of placing the respirator machine in operation” (See Scholler: [0067] for possible events when ventilation device is used by the user which is construed as user actions which places the ventilation machine in operation).
The examiner would like to remind Appellant that the claim is rejected based on proposed modification of Connor, in view of Mizon.  That is, the modified system, would result in Connor’s medical device system requiring users to request an access code on their mobile devices (and subsequently be issued an access code) that would be required to access the restricted data and devices.
Regarding remark # 2, that cited reference of Mizon is non-analogous art as it is not in the same field of endeavor as the present invention (See Page # 7), examiner finds this unpersuasive. Examiner would like to mention it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
As per MPEP 2141.01(a), under I. 
TO RELY ON A REFERENCE UNDER 35 U.S.C. 103, IT MUST BE ANALOGOUS PRIOR ART 
“In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212”.
Additionally, same section of MPEP 2141.01(a) recites under V. 
ANALOGY IN THE ELECTRICAL ARTS 
“See, for example, Medtronic, Inc. v. Cardiac Pacemakers, 721 F.2d 1563, 220 USPQ 97 (Fed. Cir. 1983) (Patent claims were drawn to a cardiac pacemaker which comprised, among other components, a runaway inhibitor means for preventing a pacemaker malfunction from causing pulses to be applied at too high a frequency rate. Two references disclosed circuits used in high power, high frequency devices which inhibited the runaway of pulses from a pulse source. The court held that one of ordinary skill in the pacemaker designer art faced with a rate-limiting problem would look to the solutions of others faced with rate limiting problems, and therefore the references were in an analogous art.).”
In this case, Appellant’s claimed invention recites “identifying, by the data processing device, a user action indicating a user request for an authorization code; upon identifying, providing by the data processing device, the authorization code to the user”.  Here, the examiner finds the field of endeavor of the claimed invention is “provisioning access control”.   While Appellant suggests a field of endeavor of “retrieval of data” or alternatively “retrieval of data from a medical device, the Examiner notes that the independent claims do not recite or require retrieving any data or retrieving any data from a medical device.  Since the field of endeavor is defined by the claimed invention (See In re Bigio), Appellant’s proposed field of endeavors cannot possibly be accurate.  The examiner finds that the crux of Appellant’s invention (including more than half the claims) are directed to how a user is issued an authorization code and various attributes of the authorization code.  Thus the examiner finds the field of endeavor of the claimed invention to be “provisioning access control”.  Thus, cited reference of Mizon is within the field of endeavor because Mizon discusses issuing identification codes to a mobile phone from the control unit in different manners (See Mizon [0047-0050]).  Furthermore, one of ordinary skill in the art would consider all literature related to provisioning of access control, when implementing access control, regardless of whether the target device was a medical device or a farming device or a banking device.  In addition, applicant’s proposed field of endeavor (“retrieval of data from a medical device”) is clearly erroneous because at no point anywhere in the claims is data ever retrieved from a medical device.  The claims are about issuing and providing (i.e., provisioning) the user with an authorization code. 
Regarding remark # 3, Appellant mentions that the Examiner’s assessment is based not on the actual wording of the instant claims and further is apparently based on hindsight and on at least one document which is non-analogous art, examiner respectfully disagree. Regarding this remark, examiner notes that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning and a reference (i.e., secondary reference of Mizon) which is in the field of endeavor. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding Appellant’s arguments with respect to “4. Claims 3 And 4 Are Not Rendered Obvious By CONNOR In View Of MIZON, JOAO And SCHOLLER” (Page # 14), examiner respectfully disagree with the arguments. 
After review, arguments have been summarized as follows:
Claims 3 and 4 are rejected under 35 U.S.C. § 103 as allegedly being unpatentable over CONNOR in view of MIZON in view of JOAO and further in view of (an English language machine translation of) Scholler et al.. DE 102009008070 (hereafter “SCHOLLER’”). The rejection acknowledges that CONNOR, MIZON and JOAO fail to disclose the recitations of the rejected claims but essentially alleges that the corresponding deficiencies of CONNOR, MIZON and JOAO are cured by SCHOLLER.
Examiner’s Response
With respect to claims 3 and 4, examiner notes that both of the claims merely recites the concept of “putting the medical device [respirator machine] in operation by any means of user input whether it be user pressing a functional keys on the medical device or providing biometrical input which is detected by the medical device to bring the medical device in operation”. 
Therefore examiner notes that claim 3 is rejected under Scholler reference which clearly discloses the concept of “user performing an action of placing the respirator machine in operation” (See Scholler: [0067] for possible events when ventilation device is used by the user which is construed as user actions which places the ventilation machine in operation).
Regarding claim 4, examiner notes that claim 4 is rejected under Scholler reference which clearly discloses the concept of “user performing a biometric action of placing the respirator machine in operation” (See Scholler: [0067] for possible events when ventilation device is used by the user which is construed as user actions which places the ventilation machine in operation).
Regarding Appellant’s arguments with respect to “5. Claims 6-11 And 15-18 Are Not Rendered Obvious By CONNOR In View Of MIZON, JOAO And BLUME” (Page # 15-16), examiner respectfully disagree with the arguments. 
After review, arguments have been summarized as follows:
In this regard, Appellants submit that the applied documents should be considered in their entirety in the determination of obviousness, not based only on portions thereof which seem to support the result of the specific combination of disclosures from each of these documents proposed by the Examiner. It is noted that an examiner's reliance on "isolated teachings of the prior art without considering the over-all context within which those teachings are presented" is improper and should be considered when determining the use of impermissible hindsight. In re Mercier, 515 F.2d 1161, 1166 (CCPA 1975). 
Examiner’s Response
	Regarding remark # 1, examiner respectfully disagree that combination of cited disclosures is based on isolated teachings of the prior art without considering the over-all context within which those teachings are presented. Examiner notes that Blume reference was used to teach user registration process and examiner believe that Blume’s teachings of registration of user is equivalent to claimed user action comprising registration of the user.
	Examiner further notes that Appellant is of the opinion that rejection is improper because it uses hindsight in an effort to find the claim elements. However, Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon Impermissible Hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion 
	Examiner would like to reiterate the fact that claims have been rejected under 35 U.S.C. § 103 obviousness to combine guidelines and appellant should not look for each claimed feature in every cited reference(s). Based on this guidance, examiner believes that an ordinary person skilled in the art before the effective filing date of the claimed invention would combine the teachings of cited references and would be motivated to arrive at the results of the claimed invention. 
In summary, examiner respectfully submits that the cited references in combination teach the claimed invention and that it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to produce the same system as being claimed in the instant application. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SYED M AHSAN/Patent Examiner, Art Unit 2432
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432  
/SYED A ZAIDI/Primary Examiner, Art Unit 2432


                  
                                                                                                                                                                                 Appeal forwarding fee:

 Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.